Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 1 and figure 5 have blank boxes with a  number in them, please put a description in the box or pointing to the box so that one of ordinary skill can look at the drawing and understand what is happening and not just see boxes with numbers (for example – element 7 can state ‘control/evaluation electronics’ – this is only for boxes 15, 7, 3, 4, 5, and 18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 14, the claims are directed to a time domain reflectometry (TDR) measuring device which includes coupling to “an electrically conductive measurement probe” (by the coupling/decoupling device), but the measuring probe is not described as being part of the TDR measuring device as claimed.  It is thus unclear why the claims attempt to further limit the measuring probe although it is not currently part of the TDR measuring device claimed.  Thus making the distinction between the TDR measuring device and the measurement probe unclear (as an example - if a car was claimed, but the claim attempted to further limit the road that the car would drive on – that road would have no bearing on limitations of the car).  It appears that “the measuring probe” should be part of the TDR measuring device.  This can be easily fixed by introducing as part of the TDR measuring device (as an example “an electrically conductive measurement probe configured to have measuring signals that are dependent on the dielectric constant…”); or if it is not part of the TDR measuring device, claiming a system that includes the TDR measuring device and the electrically conductive measurement probe.  Many of the dependent claims go into further details of the measuring probe as well, so it is important the probe is part of the TDR measurement device or a system that is claimed.
Further, the limitation “wherein the measuring probe is arranged outside the interior of the pipeline, through which the medium flows the measuring probe is placed in the pipeline such that an outer surface of the measuring probe facing the medium is flush with an inner surface of the pipeline facing the medium” is unclear (it is possible this mostly confusing because of punctuation).  The first part of the limitation states wherein the measuring probe is arranged outside the interior of the pipeline, this suggests the probe is arranged outside of the interior of the pipeline (meaning it would be outside of the pipeline - as an example – inside of a pipeline generally means in the interior, outside the pipelines means an exterior position), but figure 1 shows the probe (6) inside the pipeline (it appears outside here is intending to mean ‘not in contact’).  This could be stated for example “the probe is arranged in the interior of the pipeline, though not in contact with the pipeline”.  Therefore, the second part - through which the medium flows the measuring probe is placed in the pipeline such that an outer surface of the measuring probe facing the medium is flush with an inner surface of the pipeline facing the medium contradicts the first part because as described above, the first part states outside of the interior of the pipeline.  It appears that there should be some more explanation, but also a better use of punctuation to separate the limitations that are trying to be distinguished in this description. 
Claims 15-26 include all the limitations of claim 14 and do not overcome the rejection above, therefore, they are rejected for the same reasons as described above.
Noting that claim 16 describes the electrodes in different regions of the pipeline and claim 18 defines the electrodes as being arranged on the wall of the pipeline or in the wall of the pipeline (this also seems to contradict what is in the independent claim as described above as “in the wall or on the wall would be considered the interior of the pipeline when they are on the inner wall” – this should all be made clear so a dependent claim does not contradict an independent claim).
The claim will be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al. (US Publication 2017/0350843) in view of Neven et al. (US Publication 2002/0186025).
In regard to claim 14, Mohr et al. discloses a Time Domain Reflectometry (TDR) measuring device for the determination of at least the dielectric constant of a medium flowing through a pipeline (abstract, shown in figure 1 [all numbers refer to figure 1 unless specified], see also paragraph 70 describing the TDR as related to the dielectric constant of the fluid through the pipe 20 [paragraph 72]), comprising: 
signal generation electronics configured to generate TDR measurement signals (pulser 120, see paragraph 71,); 
transmission and reception electronics configured to transmit and to receive the TDR measurement signals (coaxial cable 75 as well probe 30a/30b, see paragraphs 70 and 71, note pulser 120 and sampler 150 may be combined together – paragraph 69);
wherein an electrically conductive probe is a specific length (see figure 1, probe 30a/30b as well as figures 5-8 showing the probe in detail as a length, conductor 60 is part of the measuring probe – see paragraph 61); and 
a control/evaluation electronics configured to determine the dielectric constant and material properties derived therefrom, including a moisture content and a conductivity of the medium, on the basis of a propagation time and a damping of the TDR measuring signals on the measuring probe (computer 170 and database 172 describe the dielectric constant and respective impedance [which is related to the conductivity] of the medium, which is based on the time and would clearly be based on the damping as the amplitude and signal quality, see figures 11-21 showing the signals and amplitudes used for data detection – the presence of fluids would be related to the moisture content – see paragraphs 70-73), 
wherein the measuring probe is arranged outside the interior of the pipeline, through which the medium flows the measuring probe is placed in the pipeline such that an outer surface of the measuring probe facing the medium is flush with an inner surface of the pipeline facing the medium (as described above in the 112 rejection this is best understood, but the probes 30a and 30b and provided in the supports 80a and 80b, respectively, which are in fluid communication with the pipe, which goes through to the inside of the pipeline so that one surface of the probe will be flush facing the inner surface of the pipeline, where the fluid will pass – seen a bit better in figure 5 with conductors 60 of the probe)
and wherein the measuring probe is configured such that the propagation time of the measuring signals on the measuring probe is dependent on the dielectric constant of the medium flowing through the pipeline (see paragraphs 70-72).
Mohr et al. lacks specifically a coupling/decoupling device embodied to couple the TDR measurement signals to an electrically conductive measurement probe having a predetermined length and to decouple the TDR measurement signals from the measuring probe (noting it is arguable that the coaxial cables 75 will provide the coupling/decoupling relationship in the transmission of TDR signals from the generator/sensor to the medium and back).
Neven et al. discloses in a TDR system wherein the electric pulse is coupled into the coaxial cable and then after the pulse travels through the system during the TDR process it is decoupled and transferred through (see paragraph 20), while noting the probe is a specific length (figure 1, can see the conductors and elements are at a length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Mohr et al. to include wherein the TDR system includes a coupling/decoupling device as taught by Neven et al. in order to minimize the disturbances on the line so that the system will run more efficiently and provide accurate results.
In regard to claim 15, Mohr et al. discloses wherein the measuring probe includes two electrodes, wherein a first electrode of the two electrodes carries the TDR measuring signals, and wherein a second electrode of the two electrodes is configured as a guard or ground electrode (see figure 6, paragraphs 61, 62, center conductor 60 is the main conductor for the TDR signals, but first ground plate, 40, is another electrode as part of the probe, as well known in the art, ground plate would be made of a conductive material to properly provide grounding). 
In regard to claim 16, Mohr et al. discloses wherein the first electrode and the guard or ground electrode are arranged on or in mutually opposite surface regions of the pipeline (See figure 6, there is a gap between the electrode elements 60 and 40 so that the measurement probe is configured that while the center conductor touched the pipe, the ground plane would be in a different region (not touching the pipe)).
In regard to claim 17, Mohr et al. discloses wherein the measuring probe includes a third electrodes, wherein the first electrode carries the TDR measuring signals and is arranged centrally with respect to the second and third electrodes designed as guard electrodes or ground electrodes (see figure 6, paragraphs 61, 62, center conductor 60 is the main conductor for the TDR signals, but first ground plate, 40, is another electrode while second ground plate 50 would be considered a third electrode).
In regard to claim 22, Mohr et al. discloses wherein at least two measuring probes are arranged offset to each other in the flow direction of the medium, wherein one measuring probe is designed such that it determines the dielectric constant of the medium and wherein the second measuring probe is designed such that it detects a change of state of the wall of the pipeline, which is caused by abrasion of the wall of the pipeline or deposits on the inside of the wall of the pipeline facing the medium (as seen in figure 1, there are two probes 30a and 30b aligned as to the flow of liquid, 30b would be downstream of 30a, while both probes have the same structure, they would be able to detect the type of mediums present (paragraph 70, see also paragraph 86), which would relate to if a contamination of the medium exists meaning there is an abrasion or different deposits in the pipeline – note that the claims do not describe any difference in structure, thus having two of the same probes would be able to ‘function’ as claimed, if there was a specified difference in the second probe, that should be described in the claim language).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al. (US Publication 2017/0350843) in view of Neven et al. (US Publication 2002/0186025) as applied to claims 15 or 17 above, and further in view of Yamagishi et al. (US Publication 2003/0184317).
In regard to claims 18-21, Mohr et al. as modified lacks specifically:
[claim 18] wherein the electrodes are arranged on the wall of the pipeline or in the pipe wall of the pipeline;
[claim 19] wherein the electrodes are arranged parallel to one another and spirally with respect to the pipeline;
[claim 20] wherein the electrodes are arranged parallel to one another in the form of partial circles perpendicular to the direction of flow of the flowing medium through the pipeline; and
[claim 21] wherein the electrodes have a same length, but differ in width.
Yamagishi et al. discloses a sensing devices inside of a cylindrical means wherein [claim 18] electrodes are arranged on the wall of the cylinder (see figure 8, electrodes 115 and 117, paragraph 58), [claim 19] wherein the electrodes are arranged parallel to one another (figure 8 - parallel with respect to the position of the pipe, flow of the medium) and spirally with respect to the pipeline (paragraph 58), [claim 20] the electrodes are arranged parallel to one another in the form of partial circles perpendicular to the direction of flow of the flowing medium through the pipeline (figure 8 - parallel with respect to the position of the pipe, flow of the medium, but the medium would be perpendicular running into the width of the electrode, the electrodes are bent to be in partial circles, see figure 8 element 115 and 117), wherein the electrodes are the different widths (paragraph 58 stating that the ground electrode 117 is narrower than the measuring electrode 115) [note the length of the electrodes seems to be the same as they would be related to the circumferential length of the cylinder – paragraph 57, but this is going to be cleared up in the obviousness rationale below].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Mohr et al. as modified to include the different structures of the electrodes described above as taught by Yamagishi et al. to cover different parts of the pipeline so as to increase the functionality of the system to have measurements near the wall of the pipeline as desired by a user.  It would be further obvious that the length of the electrodes would be the same in certain situations so they could go around the wall together to cover a length of a detection area, so that the ground electrode would provide this ground for the full length of the measurement electrode to have proper protection.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al. (US Publication 2017/0350843) in view of Neven et al. (US Publication 2002/0186025) as applied to claim 15 above, and further in view of Momose (US Publication 2018/0128664).
In regard to claims 23-26, Mohr et al. as modified lacks specifically 
[claim 23] wherein the signal generation electronics, the transmitting and/or receiving electronics, the coupling/decoupling device, and the measuring probe are arranged on a multilayer circuit board;
[claim 24] wherein a bore is provided in the circuit board, which is dimensioned such that the pipeline can be arranged approximately flush in the bore;
[claim 25] wherein the electrodes are arranged in the layer structure of the circuit board and relative to the bore in the circuit board such that the measurement signals guided in the first electrode interact with the medium flowing in the pipeline and/or are influenced by a change of state occurring in the pipeline; and 
[claim 26] wherein the pipeline is a hose or a measuring capillary which, at least in the region of the passage through the bore, is embodied of a non-conductive material.
Momose disclosing a testing device for detecting a flow in a pipe (abstract), wherein a circuit board having many electronics is formed on a multilayer circuit board (see figures 5a and 10 – circuit board 40/45, see paragraph 25 and 197, electronics are the IC package 20 – see paragraphs 196-199), wherein there is a bore in the circuit board so that the pipe can be arranged flush with the bore (see figure 5a and 10, through hole 48 allows pipe Pex through – paragraph 116), wherein the electrodes are arranged around the bore and relative to the circuit board to interact with the fluid in the pipe which are influenced by a change of state (electrodes 60a and 60b are attached the jumpers in the board to measure the pipe, paragraphs 124-126, influence is detected for flow properties).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Mohr et al. as modified to include all the electronic elements in a circuit board so as to include the electrodes to fit around the pipe as taught by Momose in order to create a more compact sensor that a user could easily see all the components of the system and move along the pipe as needed.  It is noted that the last claim 26, is not further limiting the TDR device, the TDR device as  identified by the prior art above would be able to have the part of the pipe/capillary that is to be measured that passes through the bore be embodied of a nonconductive material and still perform the functional limitations related to that pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boverman et al. (US Publication 2018/0340879) discloses system and methods for downhill phase monitoring which uses TDR to detect a dielectric constant of the fluid inside of a pipeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896